 

Exhibit 10.1

 

COLLABORATION AGREEMENT

 

THIS COLLABORATION AGREEMENT (“Agreement”) is made as of this 18th day of August
2014 (the “Effective Date”), by and between Capsugel US, LLC and its Affiliates
with an address at 412 Mt. Kemble Ave, Suite 200C, Morristown, NJ 07960
(“CAPSUGEL”) and Cardax, Inc., and its Affiliates, with a corporate address at
2800 Woodlawn Dr., Suite 129, Honolulu, HI 96822 (“CARDAX”). CARDAX and CAPSUGEL
are each a “Party” and together constitute the “Parties”

 

RECITALS

 

WHEREAS, CAPSUGEL is experienced in formulating, developing, manufacturing,
testing and packaging of health and nutrition products; and

 

WHEREAS, CARDAX is experienced in developing products that are based on its
astaxanthin technologies; and

 

WHEREAS, CAPSUGEL and CARDAX desire to enter into an arrangement under which the
Product (as defined below) will be formulated and developed for the purpose of
identifying a marketing partner(s) (“Marketer”) for Marketer’s onward sale of
the Product in the Territory.

 

NOW, THEREFORE, the Parties hereto agree to the following:

 

SECTION 1

 

DEFINITIONS

 

The following terms for the purpose of this Agreement shall have the following
respective meanings:

 

1.1 “Active Ingredient” shall mean the synthetic Astaxanthin and/or esters
thereof that will be formulated in the Product as the active ingredient of the
Product.

 

1.2 “Adjusted Net Sales” shall mean [***].

 

1.3 “Administrative Cost” shall mean [***].

 

1.4 “Affiliate” shall mean, with respect to either Party, all entities which,
directly or indirectly, are controlled by, control or are under common control
with such Party. For purposes of this Agreement, the word “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, including through
ownership of more than fifty percent (50%) of the voting shares or interest of
an entity; provided, however, with respect to CAPSUGEL, the term “Affiliate”
shall be limited to entities who directly or indirectly through one or more
intermediaries are controlled by the parent of CAPSUGEL’s direct parent entity
and with respect to CARDAX the term “Affiliate” shall not include Cardax
Pharmaceuticals, Inc.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
1

 

 

1.5 “Applicable Laws” shall mean all applicable laws, statutes, ordinances,
codes, rules and regulations applicable to the formulation, development and/or
manufacture, marketing, distribution sale, and disposal of the Product or any
aspect thereof and the obligations of CAPSUGEL or CARDAX, as the context
requires under this Agreement.

 

1.6 “Annual Period” shall mean the twelve (12) month period beginning on the
first day in which the Launch Date occurs and each twelve (12) month period
beginning on the anniversary of such day thereafter.

 

1.7 “Commercially Reasonable Efforts” means a Party’s reasonable efforts and
diligence, consistent with professional business standards generally practiced
in the health and nutrition industry, applied in accordance with the Party’s
commercially reasonable business, legal, medical and scientific judgment,
including the efforts and resources the Party would use for a product owned by
it or to which it has rights, which is of similar market potential at a similar
stage in its product life, taking into account the competitiveness of the
marketplace, the proprietary position of the compound, the Applicable Laws, the
profitability of the applicable products, and other relevant factors including,
without limitation, technical, legal, scientific or medical factors.

 

1.8 “Development Plan” shall have the meaning set forth in Section 2.1.

 

1.9 “Disclosing Party” shall have the meaning set forth in the Confidentiality
Agreement.

 

1.10 “Formulation” means a specific combination of excipient(s) that can
formulate the Active Ingredient, as well as compounds other than the Active
Ingredient, developed as a result of the work conducted under the Development
Plan.

 

1.11 “Force Majeure” shall have the meaning set forth in Section 10.5.

 

1.12 “Indemnified Party” shall have the meaning set forth in Section 8.3.

 

1.13 “Indemnifying Party” shall have the meaning set forth in Section 8.3.

 

1.14 “Intellectual Property Rights” means a composition of matter, formula,
process, method of use, invention, improvement, business name, domain name or
database right to the extent any of the foregoing is protected in a utility
model, trademark, service mark, trade name or business name, copyright,
registered design, design right, patent, know-how, trade secret, rights in or to
confidential information all goodwill related thereto and any other intellectual
property right of any nature whatsoever throughout the world (whether registered
or unregistered and including all applications and rights to apply for the
same).

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
2

 

 

1.15 “Launch Date” shall mean the date [***].

 

1.16 “Loss or Losses” shall mean any and all damages, fines, fees, settlements,
payments, obligations, penalties, deficiencies, losses, costs and expenses,
including, without limitation, environmental losses, interest, court costs,
reasonable fees of attorneys, accountants and other experts and other reasonable
expenses of litigation or other proceedings or of any claim, default or
assessment.

 

1.17 “Manufacturing Facility” shall mean those areas of CAPSUGEL or CAPSUGEL’s
subcontractors manufacturing, packaging, laboratory and warehousing facilities
utilized in the formulation, manufacture, packaging, storage, testing, shipping
or receiving of the Product.

 

1.18 “Materials” mean all excipient(s) and inactive raw materials used in the
formulation of the Product. For the avoidance of doubt, “Materials” does not
include any Active Ingredient or work in process or finished goods inventory.

 

1.19 “Net Sales” means [***].

 

1.20 “Product” shall mean Active Ingredient Formulated in CAPSUGEL’s proprietary
Lipid Multi-Particulate Technology, including any improvements or derivatives of
such technology.

 

1.21 “Receiving Party” shall have the meaning set forth in the Confidentiality
Agreement.

 

1.22 “Regulatory Approvals” means any and all approvals, licenses,
registrations, or authorizations of the relevant Regulatory Authority, necessary
for the development, manufacture, use, storage, import, transport, export or
commercialization of the Product in a particular country or jurisdiction.

 

1.23 “Regulatory Authority (ies)” means any governmental regulatory authority
within a Territory involved in regulating any aspect of the development,
manufacture, testing, market approval, sale, distribution, packaging or use of
the Product.

 

1.24 “Regulatory Filings” shall mean the registrations, permits, licenses,
authorizations, presentations, notifications, filings and/or approvals (together
with all applications therefore and all related documents required by the FDA
and all other laws for the development, manufacture, use, importation, export,
marketing, sale and distribution of the Product within the Territory.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
3

 

 

1.25 “Royalty Payment” shall have the meaning set forth in Section 5.1.

 

1.26 “Specifications” shall mean the Product description and attributes agreed
upon between the Parties upon conclusion of the Development Plan and appended to
this Agreement as Exhibit B that will be attached hereto and, when attached,
will be a part hereof, prior to commercialization of the Product.

 

1.27 “Territory” shall mean worldwide.

 

Section 2

 

Product Development, Manufacture and Commercialization

 

2.1 Governance Process Among the Parties. Both CARDAX and CAPSUGEL will agree
upon a development plan, which shall be in writing and attached hereto as
Exhibit A (the “Development Plan”), which shall describe various parameters
including each Party’s duties, obligations, time schedule and deliverables
schedule. The activities performed under the Development Plan (the “Development
Activities”) shall be administered by a joint project team (“JPT”), which shall
review/update/amend the Development Plan for the Product in the Territory and
coordinate the Formulation, development, manufacturing and commercialization of
the Product, including identifying and selecting one or more Marketers as
contemplated under Section 2.4. Each Party shall appoint a project manager to
oversee that Party’s performance of its obligations under this Agreement and
shall notify the other Party of the name and full contact details of its
appointed project manager. The JPT shall comply with this Agreement for
decisions specifically assigned to a Party pursuant to this Agreement. Meetings
shall take place by telephone or in person and the JPT will operate by
consensus. If consensus cannot be reached, the matter will be submitted to the
Head of Dosage Form Solutions of CAPSUGEL and the President and CEO of CARDAX
for resolution. If such matter is not resolved, then the Parties may attempt to
mediate such issue under the JAMS mediation rules. No member or any Affiliate of
any member of the JPT shall have any liability under this Agreement and shall be
exculpated to the fullest extent not prohibited by law from any liability to any
Party that such member is not an employee, officer, consultant or acting in any
similar capacity.     2.2 CAPSUGEL Responsibilities. With respect to the
Product, CAPSUGEL, [***] shall [***] perform the development work necessary to
formulate, analytically develop and take all other developmental actions
necessary or required to develop the Product and manufacture pre-clinical and
clinical batches (collectively, the “CAPSUGEL Development Activities”). For
purposes of further clarification, CAPSUGEL Development Activities shall
include, without limitation, each of the following performed with all due
diligence, care and skill and in accordance with all other Applicable Laws:    

 



CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
4

 

 

  (a) Formulation Development. Formulation shall mean a specific combination of
Materials that formulate the Active Ingredient, as well as compounds other than
the Active Ingredient, developed as a result of the work conducted under the
Development Plan. The development of the Formulation of the Product, includes
without limitation, all stability tests and other studies as applicable,
providing CARDAX reports of such stability tests, using Commercially Reasonable
Efforts to modify the Formulation as necessary and develop processes capable of
scale-up and commercialization in accordance with Applicable Laws.         (b)
Analytical Methods. Developing and validating analytical methods including but
not limited to dissolution, assay, and stability as agreed upon by the Parties.
        (c) Manufacture of Study Batches. The manufacture [***] of batches of
Product in amounts specified on or about the dates determined as reasonably
necessary for conducting all required for CAPSUGEL/CARDAX funded studies. Any
other batches required or reasonably required by the Marketer for applying for
and all actions related to additional Regulatory Approvals and Regulatory
Filings of the Product and any related communications, studies or support for
the FDA or any other Regulatory Authority (ies), which may include human and
animal studies, shall be paid for by the Marketer, unless the Parties agree
otherwise.         (d) Manufacturing Development. Development of manufacturing
processes and systems in conformance with cGMP requirements of FDA to
manufacture pilot batches, exhibit batches and commercial batches of Product.  
      (e) Reporting. CAPSUGEL shall, throughout the performance of the
Development Plan studies, consult with CARDAX on matters including technical,
intellectual property and regulatory aspects and keep the other apprised of all
developments.         (f) Commercial Manufacturing. CAPSUGEL shall manufacture
the Product for each Marketer unless otherwise agreed by the Parties and the
applicable Marketer.

 

2.3 CARDAX Responsibilities.

 

  (a) CARDAX shall be responsible for [***] the Active Ingredient [***], subject
to reasonable notice and delivery schedules and reasonable amounts required by
CAPSUGEL for it to perform its obligations under this Agreement or as otherwise
agreed by CARDAX.         (b) [***]

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
5

 

 

2.4 Joint Responsibilities.

 

[***]

 

The marketing of the Product shall be carried out by one or more mutually
identified Marketer(s) by the JPT or otherwise in accordance with Section 2.1.
CAPSUGEL and CARDAX will jointly control identification, decision rights, and
terms for a Marketer as determined by the JPT or otherwise in accordance with
Section 2.1. If a Marketer is not identified, or the terms are not determined,
by the JPT or otherwise in accordance with Section 2.1, then the Marketer (and
such terms) may be designated by either Party, subject to the reasonable
approval of the other Party.

  

Any additional costs/activities required from a Marketer will be subject to
agreement of the JPT or otherwise as provided in Section 2.1, including but not
limited to pre-launch out-of-pocket expenses and the funding of such costs and
expenses. These costs will be shared [***].

 

2.5 Ownership of Application. CARDAX shall own and control all information and
rights in, to and under all Regulatory Approvals in the Territory (including all
associated contents and correspondences) and applications therefore related to
the Product and any other marketing authorizations within the Territory, unless
otherwise mutually agreed upon by the Parties.

 

Section 3

 

Intellectual Property Matters

 

3.1 Background IP. This Agreement shall not change, modify or otherwise affect
any rights to any confidential information, inventions, patents, patent
applications or other Intellectual Property Rights owned or developed by either
Party before the Effective Date or developed by a Party after the Effective Date
other than under the terms of this Agreement (“Background IP”). This Agreement
shall not confer on either Party any rights in and/or to any Background IP of
the other party, except as otherwise provided in this Agreement.

 

3.2 CAPSUGEL Property. CARDAX acknowledges that CAPSUGEL possesses certain
inventions, processes, know-how, trade secrets, improvements, other intellectual
properties and other assets, including but not limited to formulation recipes,
processing details, laboratory analyses, analytical methods, procedures and
techniques, computer technical expertise and software, which have been
independently developed by CAPSUGEL, including but not limited to, the
Background IP of CAPSUGEL (collectively “Capsugel Property”). CARDAX and
CAPSUGEL agree that any Capsugel Property or improvements thereto which are
used, improved, modified or developed by CAPSUGEL under or during the term of
this Agreement are the product of CAPSGUEL’s technical expertise possessed and
developed by CAPSUGEL prior to the Effective Date and are the sole and exclusive
property of CAPSUGEL.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
6

 

 

 

3.3 CARDAX Property. CAPSUGEL acknowledges that CARDAX possesses certain
inventions, processes, know-how, trade secrets, improvements, other intellectual
properties and other assets, which have been independently developed by CARDAX,
including but not limited to, the Background IP of CARDAX (collectively “CARDAX
Property”). CAPSUGEL and CARDAX agree that any CARDAX Property or improvements
thereto which are used, improved, modified or developed by CARDAX under or
during the term of this Agreement are the product of CARDAX’s technical
expertise possessed and developed by CARDAX prior to the Effective Date and are
the sole and exclusive property of CARDAX.

 

3.4 Use of Confidential Information. CARDAX may use the confidential information
of CAPSUGEL generated under this Agreement, except for CAPSUGEL’s internal
technical protocols and Background IP, to the extent necessary (i) in connection
with seeking regulatory approval for a Compound Formulation or the Product
and/or (ii) filing a patent application. “Compound Formulation” means any
specific combination of excipient(s) and the Active Ingredient developed as a
result of the work conducted under this Agreement. CARDAX may use and disclose
CAPSUGEL’s internal technical protocols and Background IP, to the extent
necessary for Regulatory Approvals as contemplated by Section 2.3(b) to the
extent reasonably determined by CAPSUGEL after notice and consultation with
CAPSUGEL by CARDAX.

 

3.5 Inventions. Each Party will own all of its inventions and other Intellectual
Property Rights made under this Agreement, including any patents, patent
applications and other Intellectual Property Rights related to such inventions,
if any, made solely by its employees or independent contractors or employees or
independent contractors of its Affiliates, unless otherwise expressly set forth
herein.

 

3.6 Joint Inventions. The Parties will jointly own all inventions and other
Intellectual Property Rights jointly made under this Agreement that are directly
resulting from work conducted under this Agreement in accordance with the
Development Plan and related specifically to the Product or the Compound
Formulation, including any patents, patent applications and other Intellectual
Property Rights related to such inventions, if any, unless otherwise expressly
set forth herein. During the Term, each Party hereby provides a worldwide,
exclusive, royalty free, perpetual license of such Intellectual Property Rights
for use by each licensee in its business in connection with the development and
marketing and commercialization of the Product. For avoidance of doubt, no Party
or any of its Affiliates shall have any rights to the Background IP of the other
Party nor shall any Party have rights to any trademarks, service marks, trade
names, business names or product names developed by the other Party. All
decisions regarding the protection and exploitation of joint investments and
other Intellectual Property Rights shall be determined by the JPT or otherwise
in accordance with Section 2.1.

 

3.7 [reserved]

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
7

 

  

3.8 Freedom to Operate. CARDAX acknowledges that it shall be solely and fully
responsible to use its Commercially Reasonable Efforts for doing any and all
freedom to operate assessments regarding possible infringement of third party
intellectual property rights for the Product in the part of the Territory that
the Parties reasonably determine require such protection; provided, however,
each Party shall be solely and fully responsible for doing any and all freedom
to operate assessments regarding possible infringement of third party
intellectual property rights for any and all of its Intellectual Property
Rights.

 

Section 4

 

Exclusivity

 

[***]

 

Section 5

 

Consideration

 

5.1 Royalty Payments. CAPSUGEL shall pay to CARDAX a royalty equal to [***] of
the Adjusted Net Sales (“Royalty Payment”) within [***] after the end of [***].

 

5.2 Mode of Payment. CAPSUGEL will endeavor to contract with Marketer to receive
profit sharing payments in U.S. dollars and CAPSUGEL will in turn pay CARDAX its
share in U.S. dollars. Should Marketer require that local currency based
payments be made to CAPSUGEL then CAPSUGEL will pay CARDAX its share in such
local currency unless otherwise agreed. For instances in which Marketer sells
the product in a local currency other than U.S. dollars but agrees to pay
CAPSUGEL in U.S. dollars, the conversion of local currency to USD will be a
mutually agreeable methodology with such Marketer (e.g., using the Marketer’s
standard accounting methodology such as its average daily rate for its
accounting month).

 

5.3 Taxes. All federal, national, regional, district, local or other
governmental income tax or similar tax that is imposed on either Party as a
result of income, shall be the responsibility of such Party. All amounts payable
by CAPSUGEL to CARDAX under this Agreement shall be paid free and clear of all
deductions or withholdings whatsoever, except as may be required by law. If any
deductions or withholdings are required by law to be made from any of the
amounts payable by CAPSUGEL to CARDAX, the amount of any such withholding may be
treated as part of the Royalty Payment, depending on the timing and the
applicable legal requirements and CAPSUGEL shall provide CARDAX a receipt of any
such withholdings.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
8

 

 

Section 6

 

Regulatory Requirements

 

6.1 Regulatory Contacts. [***] CAPSUGEL shall notify CARDAX immediately, and in
no event, no later than three (3) business day(s), after it receives any contact
or communication from any governmental or regulatory authority, including
without limitation the FDA, that in any way relates to or may have an impact on
a Product or the CAPSUGEL Development Activities.

 

6.2 Regulatory Inspections. Throughout the Term of this Agreement, CAPSUGEL
agrees to cooperate with any governmental or regulatory body, particularly the
FDA, which requests a general GMP inspection or audit or any inspection or audit
relative to the manufacture, storage, handling, or shipment of Product
manufactured, stored, handled, or shipped by CAPSUGEL. In addition, CAPSUGEL
shall use its Commercially Reasonable Efforts to meet all reasonable U.S. FDA
and other appropriate regulatory demands.

 

6.3 CARDAX Inspection. CARDAX shall have the right to audit CAPSUGEL’s
facilities, quality systems and records from time to time upon reasonable notice
and CARDAX shall have the right to have a third party accounting firm, subject
to a non-disclosure agreement, audit CAPSUGEL’s financials as they relate to Net
Sales and Adjusted Net Sales. In the event that the amount of the Royalty
Payment for any quarter is 10% or more than the amount reported by CAPSUGEL,
then CAPSUGEL will pay the costs and expenses of the audit or investigation.

 

6.4 Regulatory Notices. CAPSUGEL shall provide prompt written notice to CARDAX
of the occurrence of, and the results of any regulatory notices including
inspections as referenced in this Section 6 relating to the manufacture of
Product.

 

6.5 Recordkeeping. CAPSUGEL shall keep true, accurate, and complete books,
records, reports, and accounts (hereinafter “Records”) of all business or
activities in connection with or relating to the manufacture, storage, handling,
and shipment, including all validations, qualification, and validation
protocols, of Product and this Agreement. CARDAX has the right, upon reasonable
prior notice and during normal business hours, to inspect and examine such
Records. CAPSUGEL agrees to retain all such Records for a period of five (5)
years after the expiration of the Term or after termination of this Agreement.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
9

 

 

6.6 Recall. In the event that either Party believes it may be necessary to
conduct a recall, field correction, market withdrawal, stock recovery, or other
similar action with respect to any Product which was sold under this Agreement
(a “Recall”), CARDAX and CAPSUGEL shall promptly consult with each other in good
faith as to how best to proceed, it being understood and agreed that the final
decision as to any Recall of any Product sold by Marketer(s) shall be made
jointly; provided, however, that neither Party shall be prohibited hereunder
from taking any action that it is required to take by Applicable Law or taking
Commercially Reasonable Efforts to mitigate the loss from any Recall or seizure
or to protect the public. Each of CAPSUGEL and CARDAX shall make a permanent,
complete and accurate record of all costs incurred by it in connection with any
Product Recall or seizure. With respect to any Recall or seizure of any Product
caused by the negligence, mistake or omission of CAPSUGEL, CAPSUGEL shall (i)
reimburse CARDAX for all out-of-pocket costs and expenses reasonably incurred by
CARDAX in connection with the Recall or seizure, including, without limitation,
replacing the Product subject to the Recall or seizure in accordance with this
Agreement; and (ii) as provided in Section 8.1, indemnify and save CARDAX and
its Affiliates harmless from and against any and all damages to or claims by
third parties associated (or Affiliated) with or resulting from any such Recall
or seizure. With respect to any Recall or seizure caused by the negligence,
mistake or omission of CARDAX (including but not limited to failure of the
Active Ingredient to meet the Specifications), CARDAX shall: (i) reimburse
CAPSUGEL for all out-of-pocket costs and expenses reasonably incurred by
CAPSUGEL in connection with the Recall or seizure; and (ii) as provided in
Section 8.2, indemnify and save CAPSUGEL and its Affiliates harmless from and
against any and all damages to or claims by third parties associated with or
resulting from any such Recall or seizure.

 

With respect to any Recall or seizure of a Product not caused by the negligence,
mistake or omission of either Party, each Party shall bear [***] of the
aggregate costs of any and all out-of-pocket costs, expenses and losses
reasonably incurred by either Party in connection with the Recall or seizure.

 

If CAPSUGEL and CARDAX cannot agree which party is at fault or whether a Recall
or seizure was reasonably beyond the control of the Parties, then an independent
technical expert, acceptable to both Parties, shall be designated to make such
determination. The designated technical expert shall not be an employee,
consultant, officer, director or shareholder of, or otherwise associated with,
CAPSUGEL, CARDAX or their respective Affiliates. The technical expert’s
determination will be, in the absence of fraud or manifest error, binding and
conclusive upon the Parties.

 

Each Party shall keep the other fully informed of any notification or other
information, whether received directly or indirectly, which might affect the
marketability, safety or effectiveness of a Product, or which might result in
liability issues or otherwise necessitate action on the part of either party, or
which might result in Recall or seizure of the Product.

 

Prior to any reimbursement pursuant to this Section 6 the Party claiming
reimbursement shall provide the other Party with all available documentation of
all reimbursable costs and expenses.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
10

 

 

Section 7

 

Representations and Warranties

 

7.1 Representations and Warranties of CAPSUGEL. CAPSUGEL hereby represents and
warrants to CARDAX as follows:

 

  (a) CAPSUGEL is a corporation in good standing under the laws of the
jurisdiction of its organization and authorized to do business wherever
necessary to fulfill the terms and conditions of this Agreement;         (b)
CAPSUGEL has the full power and authority to execute and deliver this Agreement
and perform its covenants, duties and obligations described in this Agreement;  
      (c) This Agreement is the valid, legal and binding obligation of CAPSUGEL,
enforceable in accordance with its terms;         (d) Neither the execution and
delivery of this Agreement nor the performance of CAPSUGEL’s covenants, duties
and obligations described in this Agreement constitute or will constitute a
default under or conflict with any judgment, decree or order of any court or
other governmental body to which CAPSUGEL is subject and will not conflict or be
inconsistent with or result in the termination, modification, breach or default
under the terms of any contract, commitment, covenant, agreement, instrument,
document or understanding to which CAPSUGEL is a party;         (e) CAPSUGEL is
not a party to, nor to CAPSUGEL’s knowledge is CAPSUGEL as of the Effective Date
threatened with, any legal or equitable action or proceeding before any court,
arbitrator, administrative agency or other tribunal which is reasonably likely
to adversely affect its ability to execute and deliver this Agreement or fully
and timely perform its covenants, duties and obligations described in this
Agreement;         (f) CAPSUGEL has obtained and continuously maintained all
permits, authorizations and licenses issued by all federal, state and local
governmental agencies and authorities necessary for the conduct of CAPSUGEL’s
businesses as of the Effective Date;         (g) CAPSUGEL has and shall continue
to follow, comply with and adhere to all Applicable Laws necessary for the
conduct of CAPSUGEL’s businesses;

 

CAPSUGEL shall during the performance of the CAPSUGEL Development Activities
ensure that, at all times, its employees, contractors, consultants,
sub-contractors carry out their duties with all reasonable skill and care
customary for the type of scientific research and development work covered by
this Agreement and shall at all times comply with all applicable laws and
regulations; record experimental data and all other material information
relating to the CAPSUGEL Development Activities in individual notebooks or other
appropriate formats and treat the same as Confidential Information; ensure that,
at all times, its employees, contractors, consultants and sub-contractors are
fully aware of and comply with the confidentiality provisions of their
respective contracts which, for the avoidance of doubt, are comparable to the
confidentiality provisions set out in this Agreement; keep CARDAX informed of
the progress of the CAPSUGEL Development Activities by providing bi-weekly
written reports and such other interim reports or updates as CARDAX may
reasonably request.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
11

 

  

7.2 Representations and Warranties of CARDAX. CARDAX hereby represents and
warrants to CAPSUGEL as follows:

 

  (a) CARDAX is a corporation in good standing under the laws of the
jurisdiction of its organization and authorized to do business wherever
necessary to fulfill the terms and conditions of this Agreement;         (b)
CARDAX has the full power and authority to execute and deliver this Agreement
and perform its covenants, duties and obligations described in this Agreement;  
      (c) This Agreement is the valid, legal and binding obligation of CARDAX,
enforceable in accordance with its terms;         (d) Neither the execution and
delivery of this Agreement nor the performance of CARDAX’s covenants, duties and
obligations described in this Agreement constitute or will constitute a default
under or conflict with any judgment, decree or order of any court or other
governmental body to which CARDAX is subject and will not conflict or be
inconsistent with or result in the termination, modification, breach or default
under the terms of any contract, commitment, covenant, agreement, instrument,
document or understanding to which CARDAX is a party;         (e) CARDAX is not
a party to, nor to CARDAX’s knowledge is CARDAX as of the Effective Date
threatened with, any legal or equitable action or proceeding before any court,
arbitrator, administrative agency or other tribunal which is reasonably likely
to adversely affect its ability to execute and deliver this Agreement or fully
and timely perform its covenants, duties and obligations described in this
Agreement; and         (f) CARDAX has obtained and continuously maintains all
permits, authorizations and licenses issued by all federal, state and local
governmental agencies and authorities necessary for the conduct of CARDAX’s
businesses as of the Effective Date.

 

Disclaimer. THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT ARE
THE PARTIES’ ONLY WARRANTIES AND NO OTHER WARRANTY, EXPRESS, IMPLIED OR
STATUTORY, WILL APPLY. EACH PARTY EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE. FOR THE AVOIDANCE OF DOUBT, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF NON-INFRINGEMENT THAT ARE NOT
EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
12

 

 

Section 8

 

Indemnification

 

8.1 CAPSUGEL’s Indemnification of CARDAX. CAPSUGEL shall indemnify, defend and
hold CARDAX, its Affiliates and their respective officers, directors, employees
and agents harmless from and against any and all third party Losses suffered,
incurred or sustained by CARDAX or to which CARDAX becomes subject at any time,
to the extent arising out of or resulting, directly or indirectly, from: (a) any
breach of CAPSUGEL’s representations, warranties or obligations under this
Agreement; (b) any personal injury, death or property damage caused by the
possession, use, or consumption by any person of any Product that does not
comply with the Specification in any way or is the result of actions or
inactions of CAPSUGEL in its manufacturing or is alleged to result from any
inherent risk of the Formulation or a defect in the Formulation; and (c) any
other negligent act or omission on the part of CAPSUGEL, its Affiliates or their
respective employees or agents except, in each case, to the extent such claims
are attributable to the gross negligence or willful misconduct of CARDAX.

 

8.2 CARDAX’s Indemnification of CAPSUGEL. CARDAX shall indemnify, defend and
hold CAPSUGEL, its Affiliates and their respective officers, directors,
employees and agents harmless from and against any and all third party Losses
suffered, incurred or sustained by CAPSUGEL or to which CAPSUGEL becomes subject
at any time, to the extent arising out of or resulting, directly or indirectly,
from (a) any breach of CARDAX’s representations, warranties or obligations under
this Agreement; (b) any personal injury, death or property damage caused by the
possession, use or consumption by any person of any Product supplied by CAPSUGEL
under this Agreement that does not comply with the Specifications as a result of
actions or inactions of CARDAX or is alleged to result from any inherent risk of
the Product or a defect in the Active Ingredient; and (c) any other negligent
act or omission on the part of CARDAX, its Affiliates or their respective
employees or agents except, in each case, to the extent such claims are
attributable to the gross negligence or willful misconduct of CAPSUGEL.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
13

 

 

8.3 Indemnification Process. If CARDAX, Affiliates or their respective
employees, servants or agents, or CAPSUGEL, its Affiliates or their respective
employees, servants or agents (in each case an “Indemnified Party”), receive any
written claim which such Indemnified Party believes is the subject of indemnity
hereunder by the other Party hereto (an “Indemnifying Party”), the Indemnified
Party shall, as soon as reasonably practicable after forming such belief, give
notice thereof to the Indemnifying Party, provided that the failure to give
timely notice to the Indemnifying Party as contemplated hereby shall not release
the Indemnifying Party from any liability to the Indemnified Party unless the
Indemnifying Party demonstrates that the defense of such claim is prejudiced by
such failure. The Indemnifying Party shall have the right, by prompt notice to
the Indemnified Party to assume the defense of such claim at its cost, with
counsel reasonably satisfactory to the Indemnified Party. If the Indemnifying
Party does not so assume the defense of such claim or, having done so, does not
diligently pursue such defense, the Indemnified Party may assume the defense,
with counsel of its choice, but at the cost of the Indemnifying Party. If the
Indemnifying Party so assumes the defense, it shall have absolute control of the
litigation; the Indemnified Party may, nevertheless, participate therein through
counsel of its choice and at its cost. The Party not assuming the defense of any
such claim shall render all reasonable assistance to the Party assuming such
defense, and out-of-pocket costs of such assistance shall be for the account of
the Indemnifying Party. No such claim shall be settled other than by the Party
defending the same, and then only with the consent of the other Party, which
consent shall not be unreasonably withheld; provided that the Indemnified Party
shall have no obligation to consent to any settlement of any such claim which
(i) imposes on the Indemnified Party any liability or obligation which cannot be
assumed or performed in full by the Indemnifying Party, (ii) does not
unconditionally release the Indemnified Party, (iii) does require a statement as
to or an admission of fault, culpability or failure to act by or on behalf of
Indemnified Party or any of its Affiliates or (iv) does impose any restrictions
on the conduct of business by the Indemnified Party or its Affiliates.

 

8.4 Limitation of Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OR LOST PROFITS ARISING UNDER OR
RELATING TO THIS AGREEMENT. Except in the event of (i) a Party’s gross
negligence or willful misconduct and/or (ii) a Party’s breach of its
confidentiality obligation, the total liability of one Party to the other Party
(and its Affiliates) arising out of or in connection with this Agreement or the
Products, whether in contract, tort (including negligence), statute or
otherwise, shall, to the maximum extent permitted by Applicable Law, be limited
to the amount of revenues it receives under this Agreement.

 

8.5 Insurance. During the Term and for a period of two (2) years after the
termination of the Agreement or the expiry date of the last batch manufactured
whichever is later, thereafter, each Party shall obtain and maintain, at its
sole expense adequate product liability insurance for the Product as it
reasonably deems necessary and appropriate. Evidence of coverage, in the form of
certificates of insurance, shall be provided promptly upon registration of the
Product in given countries and as reasonably requested thereafter.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
14

 

 

Section 9

 

Confidentiality and Publicity

 

Confidentiality. The Parties agree that the terms of the Confidentiality
Agreement entered into between the parties dated Nov 19, 2013 shall govern this
Agreement.

 

Section 10

 

Term and Termination

 

10.1 Term and Renewal. [***] In addition, any contract entered into by the
Parties with a Marketer for the Product shall survive termination of this
Agreement in accordance with its terms, including any renewal rights provided
therein.

 

10.2 Termination for Breach. A material breach that is subject to cure that is
not cured within [***] of written notice of breach shall be cause for
termination, provided that if the breaching party is diligently pursuing in good
faith the remedy of the breach at the expiration of such [***] cure period, then
such [***] cure period shall be extended for a reasonable period to effect the
cure. Upon any breach by CAPSUGEL, CARDAX shall be permitted to use all
Intellectual Property of CAPSUGEL used in the Formulation and the Product to the
extent necessary for the development and marketing of the Product. Upon any
breach by CARDAX, CAPSUGEL shall be permitted to use all Intellectual Property
of CARDAX used in the Active Ingredient and the Product to the extent necessary
for the development and marketing of the Product in accordance with the terms of
this Agreement as of the date of such termination.

 

10.3 Termination for Bankruptcy. This Agreement may be terminated by either
Party, forthwith, or at any time thereafter by notice to the other if the other
becomes bankrupt or insolvent, or enters into liquidation whether compulsorily
or voluntarily, or convenes a meeting of its creditors, or has a receiver
appointed over all or part of its assets, or ceases for any reason to carry on
business.

 

10.4 Development or Commercial Non-Viability.

 

In the event that CAPSUGEL reasonably determines that the development of the
Compound Formulation is not feasible with Commercially Reasonable Efforts in
accordance with the Development Plan, with such changes as reasonably requested
by CAPSUGEL, then CAPSUGEL may discontinue the development of the Compound
Formulation and Product and terminate this Agreement, in which case, CARDAX
shall have the right to license the Intellectual Property Rights as provided in
Section 4.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
15

 

 

In the event that CARDAX reasonably determines that, with Commercially
Reasonable Efforts by the Parties, the development of a Product is not feasible
due to any legal, or technical developments with respect to the Product,
including but not limited to conflicts of Intellectual Property Rights;
withdrawal of a Product by a major regulatory agency for safety or efficacy
reasons; or inability of the Parties to produce a Product that passes FDA
required biostudies, in which such developments make the Product nonviable or
that the Product is not acceptable to any applicable Marketer, then, CARDAX may
elect to discontinue the development of the Product and terminate this
Agreement.

 

10.5 Termination for Force Majeure. Neither Party shall be liable to the other
for default or delay in the performance of any of its obligations under this
Agreement if such default or delay shall be caused directly or indirectly by
accident, fire, flood, riot, war, terrorism, act of God, embargo, strike,
failure or delay of normal source of supply of materials, or delay of carriers,
equipment failure or complete or partial shutdown of plant by any of the
foregoing causes or other causes beyond its reasonable control, including FDA
action (“Force Majeure”).

 

10.6 No Waiver. The failure of either Party to terminate this Agreement by
reason of the breach of any of its provisions by the other Party shall not be
construed as a waiver of the rights or remedies available for any subsequent
breach of the terms and provisions of this Agreement.

 

10.7 Property. In the event of termination of this Agreement for whatever cause,
in addition to the other obligations of the Parties hereunder, each Party shall
return to the other Party or to the other Party’s designee no later than thirty
(30) days after the effective date of termination all of such other Party’s
property, including all proprietary information, in its possession, except to
the extent required to be retained by law or to comply with such Party’s
continuing obligations hereunder.

 

10.8 Survival. The provisions of Sections 3.6, 4, 6, 8, 9 and 11 shall survive
any termination of this Agreement.

 

Section 11

 

Miscellaneous

 

11.1 Dispute Resolution. This Agreement shall be governed by and interpreted in
accordance under the laws of the State of New York. Any dispute, controversy or
claim arising out of this Agreement, or the breach, termination or invalidity
thereof, shall be discussed between the senior management of the Parties who
will attempt to resolve the matter amicably. Any disputes which cannot be
resolved in this way within sixty (60) days of one Party notifying the other of
the existence of a dispute shall be finally settled before JAMS in accordance
with the expedited arbitration procedures of JAMS. The arbitration shall be
conducted in English in New York, New York, USA. The costs of the arbitration
payable to JAMS shall be funded equally by the parties, provided that the
prevailing party shall be reimbursed for such costs and expenses and its own
actual out of pocket costs

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
16

 

 

11.2 Integration and Amendment. This Agreement, the Exhibits hereto contain the
complete agreement between the Parties with respect to the subject matter
hereof. All previous and collateral agreements, representations, warranties,
promises and conditions relating to the subject matter of this Agreement are
superseded by this Agreement. This Agreement may only be amended by a written
instrument duly executed by the Parties hereto.

 

11.3 Assignment. Neither Party may assign this Agreement without the prior
written consent of the other Party; provided, however that either Party may
assign in connection with a merger or sale of all or substantially all of its
stock or assets, provided the assignee agrees to be bound by all of the terms
and conditions of this Agreement.

 

11.4 Waiver. No waiver of any default by either Party shall be deemed to
constitute a waiver of any subsequent default with respect to the same or any
other provision hereof. No waiver shall be effective unless made in writing with
specific reference to this Agreement and signed by a duly authorized
representative of the Party granting the waiver.

 

11.5 Notice. Any notice or request expressly provided for or permitted under
this Agreement shall be in writing, delivered manually or by mail, e-mail, or
facsimile and shall be deemed sufficiently given if and when received by the
Party to be notified at its address first set forth below, or if and when mailed
by registered mail or certified mail, postage prepaid, addressed to such Party
at such address, or upon delivery confirmation. Either Party, by notice to the
other, may change its address for receiving such notices.

 

 

If to CAPSUGEL: CAPSUGEL US, LLC   412 Mt. Kemble Ave. Suite 200C   Morristown,
NJ 07960 USA   Attn: President, Dosage Form Solutions Telephone: [***]
Facsimile: [***] E-mail: [***]     With a copy to CAPSUGEL US, LLC   412 Mt.
Kemble Ave. Suite 200C   Morristown, NJ 07960 USA   Attn: General Counsel
Telephone: [***] Facsimile: [***] E-mail: [***]

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
17

 

 

 

If to CARDAX: CARDAX, Inc.   2800 Woodlawn Dr., Suite 129   Honolulu, HI 96822  
Attn: President and CEO Telephone: [***] Facsimile: [***] E-mail: [***]     With
a copy to  Herrick, Feinstein LLP   2 Park Avenue   New York, NY 10016   Attn:
Richard M. Morris Telephone: [***] Facsimile: [***] E-mail: [***]

 

11.6 Severability of Provisions. Each provision of this Agreement shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to scope, activity,
subject or otherwise so as to be unenforceable at law, such provision or
provisions shall be construed by the appropriate judicial body or arbitration
panel by limiting or reducing such provision or provisions, so as to be
enforceable to the maximum extent allowable under the applicable law as such law
shall then be.

 

11.7 Independent Contractors. Each Party hereto shall be an independent
contractor of the other. Neither Party shall be the legal agent of the other for
any purpose whatsoever and therefore has no right or authority to make or
underwrite any promise, warranty or representation, to execute any contract or
otherwise to assume any obligation or responsibility in the name of or on behalf
of the other Party, except to the extent specifically authorized in writing by
the other Party. Neither Party shall be bound by or liable to any third persons
for acts or obligations or debts incurred by the other toward such third party,
except to the extent specifically agreed to in writing by the Party to be so
bound. This Agreement shall not create a partnership or other similar
arrangement.

 

11.8 Announcement. The Parties agree to coordinate external communications (e.g.
joint press release) regarding this collaboration.

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
18

 

 

11.9 Headings; Interpretation. The section headings contained in this Agreement
are for convenience of reference only, do not form a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “but not limited to.”
All references herein to Sections, Sections and Exhibits shall be deemed
references to Sections and Sections of, and Exhibits to, this Agreement unless
the context shall otherwise require. All Exhibits attached to this Agreement
shall be deemed incorporated herein by reference as if fully set forth herein.
Words such as “herein,” “hereof,” “hereto,” “hereby” and “hereunder” refer to
this Agreement and to the Exhibits, taken as a whole. Except as otherwise
expressly provided herein: (a) any reference in this Agreement to any agreement
shall mean such agreement as amended, restated, supplemented or otherwise
modified from time to time; (b) any reference in this Agreement to any law shall
include corresponding provisions of any successor law and any regulations and
rules promulgated pursuant to such law or such successor law; and (c) all terms
of an accounting or financial nature shall be construed in accordance with
generally accepted accounting principles, as in effect in the United States from
time to time.

 

11.10 Counterparts. This Agreement may be executed by the Parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original and all of which counterparts taken together shall constitute
but one and the same instrument.

 

* * * Signature Page Follows * * *

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
19

 

 

IN WITNESS WHEREOF, the Parties have caused this this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.

 

CAPSUGEL US, LLC

 

By: /s/ Amit Patel   Name: Amit Patel   Title: President, Dosage Form Solutions
 

 

CARDAX, INC.

 

By: /s/ David G. Watumull   Name: David G. Watumull   Title: President and CEO  

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
20

 

 

EXHIBIT A

 

DEVELOPMENT PLAN

 

[***]

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
21

 

 

EXHIBIT B

 

SPECIFICATIONS

 

As provided in Section 1.26, to be provided upon conclusion of the Development
Plan

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
22

 

 

EXHIBIT C

 

[***]

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
23

 

 

EXHIBIT D

 

MASS MARKET CHANNELS

 

[***]

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
24

 

 

 

